Case: 3:20-cv-00412-jdp Document #: 20 Filed: 12/07/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

KERRI WOLFE,
Plaintiff,
v. Case No, 20-cv-412

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

ORDER

 

This matter coming before the Court on the parties’ Stipulation For
Attorney Fees Under the Equal Access to Justice Act, and the Court, being duly
advised, it is hereby ordered that:

Plaintiff be awarded $6,915.26 (six thousand nine hundred fifteen dollars
and twenty-six cents) in fees and $0.00 (zero dollars and zero cents) in costs
under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). This award
of attorney fees will fully satisfy any and all of Plaintiff's claims for fees, costs,
and expenses under 28 U.S.C. § 2412. After the Court enters this award, if
counsel for Defendant can verify that Plaintiff owes no pre-existing debt subject
to offset, Defendant will direct that the award be made payable to Plaintiff's

attorney.

 
Case: 3:20-cv-00412-jdp Document #: 20 Filed: 12/07/20 Page 2 of 2

it
Entered on this T day of DECEM BER, 2020.

BY THE COURT:

(Pe®. Reaa—

HON. JAMES D. PETERSON
Chief United States District Judge

 
